10-2719-ag
         Hou v. Holder
                                                                                         BIA
                                                                                 A070 671 371
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                DENNY CHIN,
11                     Circuit Judges.
12       _________________________________________
13
14       ZHU LIN HOU,
15                Petitioner,
16
17                       v.                                      10-2719-ag
18                                                               NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                Peter S. Gordon, Forest Hills, New
25                                      York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; Emily Anne Radford,
29                                      Assistant Director; Jesse Lloyd
 1                           Busen, Trial Attorney, Office of
 2                           Immigration Litigation, United
 3                           States Department of Justice,
 4                           Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 9   is DENIED.

10       Petitioner Zhu Lin Hou, a native and citizen of the

11   People’s Republic of China, seeks review of the June 11,

12   2010, order of the BIA denying her motion to reopen.       In re

13   Zhu Lin Hou, No. A070 671 371 (B.I.A. June 11, 2010).         We

14   assume the parties’ familiarity with the underlying facts

15   and procedural history of the case.

16       The BIA’s denial of Hou’s motion to reopen as untimely

17   was not an abuse of discretion.       See Kaur v. BIA, 413 F.3d
18   232, 233 (2d Cir. 2005) (per curiam).      An alien may file one

19   motion to reopen, generally no later than 90 days after the

20   final administrative decision in the proceedings sought to

21   be reopened.   8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R.

22   § 1003.2(c)(2).   There is no dispute that Hou’s 2009 motion

23   was untimely because the agency issued the final

24   administrative order in 2002.       See 8 U.S.C.

25   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).      The time

                                     2
 1   limitation does not apply to a motion to reopen if it is

 2   “based on changed circumstances arising in the country of

 3   nationality or in the country to which deportation has been

 4   ordered, if such evidence is material and was not available

 5   and could not have been discovered or presented at the

 6   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also

 7   8 U.S.C. § 1229a(c)(7)(C)(ii).      As the BIA concluded, Hou’s

 8   practice of Falun Gong in the United States is not changed

 9   circumstances arising in China.      Wei Guang Wang v. BIA, 437

10 F.3d 270, 273-74 (2d Cir. 2006); Yuen Jin v. Mukasey, 538

11 F.3d 143, 155 (2d Cir. 2008).

12       Hou undertook to show an increase in China’s

13   persecution of Falun Gong practitioners since 2008.      The

14   BIA’s determination that the evidence failed to demonstrate

15   changed circumstances in China is supported by substantial

16   evidence.   While there is evidence that repression of Falun

17   Gong practitioners increased during the 2008 Olympics, there

18   is also evidence that the repression has been constant since

19   the time of Hou’s hearing in 2001, and Hou submitted no

20   evidence that any increase in repression of Falun Gong

21   practitioners continued after the 2008 Olympics and into

22   2009.   See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.


                                     3
 1   2007) (“Where there are two permissible views of the

 2   evidence, the fact finder’s choice between them cannot be

 3   clearly erroneous.”); see also Jian Hui Shao v. Mukasey, 546

 4 F.3d 138, 169 (2d Cir. 2008) (reviewing the BIA’s factual

 5   findings regarding changed country conditions under the

 6   substantial evidence standard).

 7          The evidence Hou submitted was therefore insufficient

 8   to establish a change in country conditions.     Her recent

 9   practice of Falun Gong amounts at most to a change in

10   personal circumstances.     The BIA did not abuse its

11   discretion in denying her untimely motion to reopen.       See 8

12   U.S.C. § 1229a(c)(7)(C)(i),(ii); 8 C.F.R. § 1003.2(c)(2),

13   (3).    Hou argues that the BIA ignored certain evidence, but

14   the BIA explicitly addressed her background material in its

15   decision.     The BIA was not required to cite each piece of

16   evidence because substantial evidence supports its findings.

17   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338

18   n.17 (2d Cir. 2006).

19          For the foregoing reasons, the petition for review is

20   DENIED.     As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                     4
1   this petition is DISMISSED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7




                                   5